ORDER
On May 22, 2013, the Court administratively suspended petitioner pursuant to Rule 419(d)(2) of the South Carolina Appellate Court Rules (SCACR). On January 15, 2014, the Court accepted an Agreement for Discipline by Consent en*280tered into between petitioner and the Office of Disciplinary-Counsel and suspended petitioner from the practice of law for one year retroactive to January 16, 2013, the date of petitioner’s interim suspension. In the Matter of Allmon, 407 S.C. 24, 753 S.E.2d 544 (2014). Petitioner has now filed a Petition for Reinstatement pursuant to Rule 419(e), SCACR, and a Petition for Reinstatement pursuant to Rule 33 of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
After thorough consideration of the entire record, the Court grants both Petitions for Reinstatement.
s/Costa M. Pleicones, C.J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.
We would deny both Petitions for Reinstatement.
s/Donald W. Beatty, J.
s/John Cannon Few, J.